216 S.W.3d 70 (2006)
In re HURRICANE RITA EVACUATION BUS FIRE.
No. 05-1073.
Texas Judicial Panel on Multidistrict Litigation.
March 6, 2006.


*71 ON REVIEW BY THE MULTIDISTRICT LITIGATION PANEL.
Justice PEEPLES delivered the opinion for a unanimous Multidistrict Litigation Panel.
Before us is a motion to appoint a pretrial judge for six lawsuits, pending in two counties, which arise from one common incident. For the reasons stated below, we grant the motion without an oral hearing. See rule 13.3(k). A pretrial judge has been appointed by separate order.
On September 22, 2005, as Hurricane Rita approached the southeast Texas gulf coast, defendant Brighton Gardens evacuated some of the residents from its assisted living and health care facility in Houston, placing them on a bus that had been chartered through defendant Global Charter Services. Early the next day, the bus caught fire near Dallas, causing the death of twenty-three persons and injuring several others. Six lawsuits arising from this incident have been filed in state court four in Hidalgo County and two in Harris County. Two other cases have been filed in federal court. The defendants have asked this panel to consolidate the eight state cases for pretrial proceedings before one judge. Several of the plaintiffs have objected to that request; one firm representing plaintiffs does not object, provided that a pretrial judge from Houston is chosen.
Administrative rule 13 empowers the MDL Panel to transfer related cases (i.e. those involving one or more common questions of fact) from trial courts in different counties to a single pretrial court for coordinated pretrial handling. The pretrial court's authority over transferred cases is extensive and complete. See Rule 13.6. From time to time, as the pretrial court concludes that cases are ready for trial, it will remand them to the original trial courts for trial in the county of venue. See Rule 13.7.
The MDL panel may order transfer if it will (1) serve the convenience of the parties and witnesses and (2) promote *72 the just and efficient conduct of the litigation. See Rule 13.3. The movant need not show that anyone has already been inconvenienced or that there are existing problems to be addressed. See In re Silica Products Liability Litigation, 166 S.W.3d 3 (Tex. M.D.L. Panel 2004). Instead we must simply be convinced that transfer to a pretrial judge would promote Rule 13's goals of convenience and efficiency.
These cases arise from one common event, and no one has seriously denied that the liability issues in each of them will be substantially the same. We recognize that different attorneys will develop and try their cases differently, that not every defendant before us has been sued in every case, that different expert witnesses may be involved, and that the damages will differ from case to case, as they always do. But the lawyers will be examining the same large pool of employees and fact witnesses. At the least, the witnesses will include those who dealt with the bus as it made its way from South Texas to Houston and then toward Dallas, those who witnessed the fire itself, those who responded to the scene to provide rescue and medical care, and those who investigated it. When rule 13 voices its concern for efficiency and for the convenience of parties and witnesses, it has such persons in mind. While none of them have yet been subjected to conflicting demands or repetitive discovery, we conclude that assigning one pretrial judge to handle the cases arising from this one tragic event will further rule 13's laudable goals of efficiency and convenience.
Plaintiffs argue that many of them are not similarly situated. Some plaintiffs, for example, were receiving healthcare at Brighton Gardens, and on some causes of action they may have to comply with the statutory rules for healthcare claims. See Tex. Civ. Prac. & Rem. Code Ch. 74. Other plaintiffs may have been on the job for their employers during the incident and may therefore face workers compensation issues that other plaintiffs do not. There may indeed be differences. But every case is different. No two cases are alike. A rule 13 transfer of cases does not require that the cases be congruent or anything close to it. It requires only that cases be "related"i.e. that they involve one or more common questions of factand that transfer will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
Because these criteria are overwhelmingly shown in this group of lawsuits arising from the same event, the Motion to Transfer is granted.

ORDER OF MULTIDISTRICT LITIGATION PANEL
APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT LITIGATION CASE:
The Joint Motion for Transfer, filed by Sunrise Senior Living Services, Inc. et al., under the Texas Rules of Judicial Administration, is granted. Pursuant to Administrative rule 13, the causes listed on the First Amended Appendix A of the Joint Motion for Transfer, attached hereto and incorporated herein for all purposes, and tag-along cases if any, are transferred to Judge Rose Guerra Reyna of the 206th District Court of Hidalgo County.

APPENDIX A
Re: No. 05-1073; In Re: Hurricane Rita Evacuation Bus Fire
  Mr. Andrew Weber, Clerk
  Supreme Court of Texas
  Supreme Court Building
*73
  201 West 14th, Rm. 104
  Austin, Texas 78701
  Dear Mr. Weber:
Enclosed for filing in the above-referenced cause are four copies of the First Amended Appendix A to the Joint Motion to Transfer Pursuant to Texas Rule of Judicial Administration 13, which was filed on December 20, 2005. An electronic version of the enclosed First Amended Appendix is also being transmitted to Ms. Claudia Jenks of your office.
Please file-stamp the enclosed extra copy of this document and return it in the self-addressed, postage-paid stamped envelope for our file.
By copy of this letter, all counsel of record are being provided a copy of the enclosed motion.
Thank you for your assistance.
cc: Justice David Peeples                     CMRRR 7002 2030 0005 7017 3694
    Fourth Administrative Judicial Region
    100 Dolorosa
    San Antonio, Texas XXXXX-XXXX
    Justice Bea Ann Smith                     CMRRR 7002 2030 0005 7017 3687
    Third Court of Appeals
    209 W. 14th Street, Room 101
    Price Daniels Bldg.
    Austin, Texas 78701
    Justice George Hanks                      CMRRR 7002 2030 0005 7017 3670
    First Court of Appeals
    1307 San Jacinto, 10th Floor
    Houston, Texas 77002
    Justice Douglas Lang                      CMRRR 7002 2030 0005 7017 3663
    Fifth Court of Appeals
    George L. Allen, Sr. Courts Bldg.
    600 Commerce, 2nd Floor
    Dallas, Texas XXXXX-XXXX
    Justice Errlinda Castillo                 CMRRR 7002 2030 0005 7017 0112
    Thirteenth Court of Appeals
    Nueces County Courthouse
    901 Leopard St., 10th Floor
    Corpus Christi, Texas 78401
    Claudia Jenks, Deputy Clerk               Claudia.Jenks@courts.state.tx.us
    Supreme Court of Texas
    Supreme Court Building
    201 West 14th, Rm. 104
    Austin, Texas 78701
cc:
Robert Luke
Ron Simon
Simon & Luke, LLP
2929 Allen Parkway, 42nd Floor
Houston, Texas 77019
Dick DeGuerin
DeGuerin, Dickson & Hennessy
Kenneth Tekell
State Bar No. 19764000
Tekell, Book, Matthews & Limmer
1221 McKinney, Suite 4300
Houston, Texas 77010
Amanda S. Hilty
Ronald L. Bair
*74
1018 Preston, 7th Floor
Houston, Texas 77002
Frank Costilla
Law Offices of Frank Costilla, PPLC
Five East Elizabeth Street
Brownsville, Texas 78520
Larry D. Warren
Mark A. Cooper
Ball & Weed, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas XXXXX-XXXX
Craig Vittitoe
Adams & Graham, L.L.P.
222 East Van Buren, West Tower
Harlingen, Texas 78550
Jim M. Perdue, Jr.
Joe N. Perdue
Priscilla Walters
The Perdue Law Firm, LLP
2727 Allen Parkway, Suite 800
Houston, Texas 77019
Michael Garza
Garza & Vela, LLP
Texas State Bank Tower
3900 North 10th Street, Suite 950
McAllen, Texas 78501
John Dacus
HARTLINE, DACUS, BARGER, DREYER &
KERN, LLP
6688 N. Central Expressway, Suite 1000
Dallas, Texas 75206
Darrell L. Barger
HARTLINE, DACUS, BARGER, DREYER &
KERN, LLP
One Shoreline Plaza, Suite 2000
800 North Shoreline Blvd.
Corpus Christi, Texas 78401
The Bair Law Firm, P.C.
14711 Pebble Bend Drive
Houston, Texas 77068
Eduardo Roberto Rodriguez
Mitch Chaney
Rodriguez, Colvin, Chaney & Saenz, L.L.P.
1201 East Van Buren
P.O. Box 2155
Brownsville, Texas 78520
J.A. "Tony" Canales
Canales & Simonson, P.C.
2601 Morgan Avenue
P.O. Box 5624
Corpus Christi, Texas XXXXX-XXXX
Richard Warren Mithoff
Mithoff Law Firm
Penthouse, One Allen Center
500 Dallas, Suite 3450
Houston, Texas 77002
Michael L. Brown
Brown & Adkins
712 Main Street, Suite 2120
Houston, Texas 77002
Mark E. Enright
ARNSTEIN & LEHR, LLP
120 S. Riverside Plaza, Suite 1200
Chicago, IL XXXXX-XXXX
Charles Lyman
BARKER, LYMAN, TWINING, WEIBERG &
FERRELL, PC
1221 McKinney Street, Suite 3600
Houston, Texas 77010

FIRST AMENDED APPENDIX A
1. Cause No. C-2365-05-F; Aggie Foster,
   on Behalf of the Person and Estate
   of Lillie Spies v. Global Limo, Inc.,
   Global Charter Services, Inc., d/b/a
   "The BusBank", and Century MCT
   Charter Tours, Inc., Global Limo, Inc.,
   and Juan Robles Gutierrez; In the
   398th Judicial District Court of Hidalgo
   County, Texas ("Foster")
The following counsel have appeared to date in this litigation:
Robert Luke
*75
SBN: 00789463
Ron Simon
SBN: 00788421
Simon & Luke, LLP
2929 Allen Parkway, 42nd Floor
Houston, Texas 77019
713/335-4900
713/335-4949 (fax)
Email: Robert@simonluke.com
Ron@simonluke.com
Counsel for Plaintiff Aggie Foster, on
Behalf of the Person and Estate of Lillie
Spies
Dick DeGuerin
SBN: 05638000
DeGuerin, Dickson & Hennessy
1018 Preston, 7th Floor
Houston, Texas 77002
713/223-5959
713/223-9231 (fax)
Email: ddeguerin@aol.com
Counsel for Plaintiff Aggie Foster, on
Behalf of the Person and Estate of Lillie
Spies
Frank Costilla
Law Offices of Frank Costilla, PPLC
Five East Elizabeth Street
Brownsville, Texas 78520
956/541-4982
956/544-3152 (fax)
Email: info@costillalaw.com
Counsel for Plaintiff Aggie Foster, on
Behalf of the Person and Estate of Lillie
Spies
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
Ball & Weed, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas XXXXX-XXXX
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
 mac@ball-weed.com
Counsel for Global Limo, Inc.
Craig Vittitoe
Adams & Graham, L.L.P.
222 East Van Buren, West Tower
Harlingen, Texas 78550
956/428-7495
956/428-2954 (fax)
Email: CHVittitoe@adamsgraham.com
Counsel for Global Charter Services
Ltd.
Charles Lyman
Barker, Lyman, Twining, Weiberg & Ferrell,
PC
1221 McKinney Street, Suite 3600
Houston, Texas 77010
713/759-1990
713/652-1990 (fax)
Email: clyman@barkerlyman.com
Counsel for Century Services d/b/a Century
McMynn Leasing a/k/a RNJ
McMynn Leasing
2. Cause No. C-2495-05-I; Lerline Fuller
   and Marie Ceres. Each Individually
   v. Century Services, Inc., d/b/a
   Century McMynn Leasing, a/k/a R &
   J McMynn Leasing and M Mynn
   Leasing, Global Charter Services, Inc.,
   d/b/a The BusBank, MCT Charter
   Tours, Inc., Global Limo, Inc., and
   Juan Robles Gutierrez; In the 398th
*76
   Judicial District Court of Hidalgo
   County, Texas ("Fuller")
The following counsel have appeared to date in this litigation:
Jim M. Perdue, Jr.
SBN: 00788180
Joe N. Perdue
SBN: 24034624
Priscilla Walters
SBN: 20819100
The Perdue Law Firm, LLP
2727 Allen Parkway, Suite 800
Houston, Texas 77019
713/520-2500
713/520-2525 (fax)
Email: jperdue@perduelaw.com
 joeperdue@perduelaw.com
 pwalters@perduelaw.com
Counsel for Plaintiffs Lerline Fuller
and Marie Ceres, Each Individually
Michael Garza
Garza & Vela, LLP
Texas State Bank Tower
3900 North 10th Street, Suite 950
McAllen, Texas 78501
956/994-3100
956/381-4440
956/994-3174 (fax)
Counsel for Plaintiffs Lerline Fuller
and Marie Ceres, Each Individually
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL & WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas XXXXX-XXXX
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
 mac@ball-weed.com
Counsel for Global Limo, Inc.
Craig Vittitoe
Adams & Graham, L.L.P.
222 East Van Buren, West Tower
Harlingen, Texas 78550
956/428-7495
956/428-2954
Email: CHVittitoe@adamsgraham.com
Counsel for Global Charter Services,
Ltd.
3. Cause No. C-2366-05-E; Mary Gillette,
   Now Deceased, by and through
   the Independent Executrix of her Estate,
   Vicki Whitlow Thomas v. Sunrise
   Senior Living, Inc. a/k/a Brighton
   Gardens of Bellaire, Global Limo,
   Inc., Juan Robles Gutierrez, and Busbank;
   In the 275th Judicial District
   Court of Hidalgo County, Texas ("Gillette")
The following counsel have appeared to date in this litigation:
Amanda S. Hilty
SBN: 09683030
Ronald L. Bair
SBN: 01554900
The Bair Law Firm, P.C.
14711 Pebble Bend Drive
Houston, Texas 77068
713/862-5599
713/868-9444 (fax)
Email: ahilty@bairhilty.com
  rbair@bairhilty.com
*77
Counsel for Plaintiffs Mary Gillette,
Now Deceased, by and through the Independent
Executrix of her Estate, Vicki
Whitlow Thomas
David J. Beck
State Bar No. 00000070
Joe W. Redden, Jr.
State Bar No. 16660600
Fields Alexander
State Bar No. 00783528
Thomas Ganucheau
State Bar No. 00784104
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, Texas 77010
713/951-3700
713/951-3720 (fax)
Email: dbeck@brsfirm.com
 jredden@brsfirm.com
 falexander@brsfirm.com
 tganucheau@brsfirm.com
Counsel for Sunrise Senior Living, Inc.
Mitch Chaney
Rodriguez, Colvin, Chaney & Saenz,
L.L.P.
1201 East Van Buren
P.O. Box 2155
Brownsville, Texas 78520
956/542-7441
956/541-2170 (fax)
Email: mc.chaney@rcclaw.com
Counsel for Sunrise Senior Living, Inc.
J.A. "Tony" Canales
Canales & Simonson, P.C.
2601 Morgan Avenue
P.O. Box 5624
Corpus Christi, Texas XXXXX-XXXX
361/883-0601
361/884-7023 (fax)
Email: tonycanales@canalessimonson.com
Counsel for Sunrise Senior Living, Inc.
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL & WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas XXXXX-XXXX
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
 mac@ball-weed.com
Counsel for Global Limo, Inc.
John Dacus
Hartline, Dacus, Barger, Dreyer & Kern,
LLP
6688 N. Central Expressway, Suite 1000
Dallas, Texas 75206
214/369 2100
214/369-2119 (fax)
jdacus@hdbdk.com
Darrell L. Barger
Hartline, Dacus, Barger, Dreyer & Kern,
LLP
One Shoreline Plaza, Suite 2000
800 North Shoreline Blvd.
Corpus Christi, Texas 78401
361/866-8009
361/866-8039
dbarger@hdbdk.com
Counsel for Motor Coach Industries International,
Inc.
Mark Enright
*78
John T. Wagener
Arnstein & Lehr, LLP
120 S. Riverside Plaza, Suite 1200
Chicago, IL XXXXX-XXXX
312/876-7100
312/876-0288 (fax)
Counsel for Motor Coach Industries International,
Inc.
Charles Lyman
Barker, Lyman, Twining, Weiberg & Ferrell,
PC
1221 McKinney Street, Suite 3600
Houston, Texas 77010
713/759-1990
713/652-1990
Email: clyman@barkerlyman.com
Counsel for Century Services d/b/a Century
McMynn Leasing a/k/a RNJ
McMynn Leasing
(Please note that this Defendant has
filed also filed a Special Appearance in
this matter)
4. Cause No.XXXX-XXXXX; Richard S.
   Lenzner, Individually, and as Independent
   Executor of the Estate of Natalie
   G. Lenzner, Deceased, Carl A.
   Lenzner and Michelle Lenzner Tell v.
   Global Charter Services, Ltd., Global
   Charter Services, Ltd. d/b/a The Bus
   Bank, The BusBank, Global Limo,
   Inc., Juan Gutierrez Robles, Sunrise
   Senior Living Services, Inc., Sunrise
   Senior Living Services, Inc. d/b/a
   Brighton Gardens, and Brighton Gardens;
   In the 334th Judicial District
   Court of Harris County, Texas ("Lenzner")
The following counsel have appeared to date in this litigation:
Richard Warren Mithoff
SBN: 14228500
William J. Stradley
SBN: 19353000
Janie L. Jordan
SBN: 11012700
Mithoff Law Firm
Penthouse, One Allen Center
500 Dallas, Suite 3450
Houston, Texas 77002
713/654-1122
713/739-8085 (fax)
Email: rmithoff@mithofflaw.com
Counsel for Plaintiffs Richard S. Lenzner,
Individually, and as Independent
Executor of the Estate of Natalie G.
Lenzner, Deceased, Carl A. Lenzner and
Michelle Lenzner Tell
Michael L. Brown
SBN: 14228500
Brown & Adkins
712 Main Street, Suite 2120
Houston, Texas 77002
713/216-2444
713/216-2440 (fax)
Counsel for Plaintiffs Richard S. Lenzner,
Individually, and as Independent
Executor of the Estate of Natalie G.
Lenzner, Deceased, Carl A. Lenzner and
Michelle Lenzner Tell
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL & WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas XXXXX-XXXX
210/731-6300
210/731-6499 (fax)
*79
Email: ldw@ball-weed.com
 mac@ball-weed.com
Counsel for Global Limo, Inc.
David J. Beck
State Bar No. 00000070
Joe W. Redden, Jr.
State Bar No. 16660600
Fields Alexander
State Bar No. 00783528
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, Texas 77010
713/951-3700
713/951-3720 (fax)
Email: dbeck@brsfirm.com
 jredden@brsfirm.com
 falexander@brsfirm.com
Counsel for Defendants Sunrise Senior
Living Services, Inc. and Sunrise Senior
Living, Inc., d/b/a Brighton Gardens of
Bellaire (Defendant notes that "Sunrise
Senior Living, Inc., d/b/a Brighton Gardens
of Bellaire" and "Brighton Gardens"
were incorrectly named as Defendants)
Kenneth Tekell
State Bar No. 19764000
Tekell, Book, Matthews & Limmer
1221 McKinney, Suite 4300
Houston, Texas 77010
713/222-9542
713/655-7727 (fax)
Email: cctbml@swbell.net
Counsel for Global Charter Services,
Inc. d/b/a The BusBank
5. Cause No.XXXX-XXXXX; Karl Lothman
   and Kurt Lothman, Individually, and
   as Personal Representatives of the Estate
   of Lester Lothman, Deceased v.
   Global Charter Services, Ltd., Global
   Charter Services, Ltd. d/b/a The Busbank,
   The Busbank, Global Limo, Inc.,
   Juan Gutierrez Robles, Sunrise Senior
   Living Services, Inc., Sunrise Senior
   Living Services Inc. d/b/a Brighton
   Gardens, and Brighton Gardens; In
   the 129th Judicial District Court of
   Harris County, Texas ("Lothman")
The following counsel have appeared to date in this litigation:
Richard Warren Mithoff
SBN: 14228500
William J. Stradley
SBN: 19353000
Janie L. Jordan
SBN: 11012700
Mithoff Law Firm
Penthouse, One Allen Center
500 Dallas, Suite 3450
Houston, Texas 77002
713/654-1122
713/739-8085 (fax)
Email: rmithoff@mithofflaw.com
Counsel for Plaintiffs Karl Lothman
and Kurt Lothman, Individually, and as
Personal Representatives of the Estate
of Lester Lothman, Deceased
David J. Beck
State Bar No. 00000070
Joe W. Redden, Jr.
State Bar No. 16660600
Fields Alexander
State Bar No. 00783528
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, Texas 77010
713/951-3700
*80
713/951-3720 (fax)
Email: dbeck@brsfirm.com
 jredden@brsfirm.com
 falexander@brsfirm.com
Counsel for Defendants Sunrise Senior
Living Services, Inc., and Sunrise Senior
Living Services, Inc. d/b/a Brighton Gardens
of Bellaire (Defendant notes that
"Sunrise Senior Living, Inc., d/b/a
Brighton Gardens of Bellaire" and
"Brighton Gardens" were incorrectly
named as Defendants)
Larry D. Warren
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL & WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas XXXXX-XXXX
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
 mac@ball-weed.com
Counsel for Global Limo, Inc.
Kenneth Tekell
State Bar No. 19764000
Tekell, Book, Matthews & Limmer
1221 McKinney, Suite 4300
Houston, Texas 77010
713/222-9542
713/655-7727 (fax)
Email: cctbml@swbell.net
Counsel for Global Charter Services,
Inc. d/b/a The BusBank
6. Cause No. C-2434-05-A; Sheila
   White, Bernadette Nanez, and Marcelia
   Loyano, Each Individually v. Century
   Services, Inc., d/b/a Century
   McMynn Leasing, a/k/a R & J
   McMynn Leasing and M Mynn Leasing,
   Global Charter Services, Inc.,
   d/b/a The BusBank, MCT Charter
   Tours, Inc., Global Limo, Inc., and
   Juan Robles Gutierrez; In the 398th
   Judicial District Court of Hidalgo
   County, Texas ("White")
The following counsel have appeared to date in this litigation:
Jim M. Perdue, Jr.
SBN: 00788180
Joe N. Perdue
SBN: 24034624
Priscilla Walters
SBN: 20819100
The Perdue Law Firm, LLP
2727 Allen Parkway, Suite 800
Houston, Texas 77019
713/520-2500
713/520-2525 (fax)
Email: jperdue@perduelaw.com
 joeperdue@perduelaw.com
 pwalters@perduelaw.com
Counsel for Plaintiffs Sheila White,
Bernadette Nanez, and Marcelia Loyano,
Each Individually
Michael Garza
Garza & Vela, LLP
Texas State Bank Tower
3900 North 10th Street, Suite 950
McAllen, Texas 78501
956/994-3100
956/381-4440
956/994-3174 (fax)
Counsel for Plaintiffs Sheila White,
Bernadette Nanez, and Marcelia Loyano,
Each Individually
Larry D. Warren
*81
State Bar No. 20888450
Mark A. Cooper
State Bar No. 24025752
BALL & WEED, P.C.
745 East Mulberry Avenue, Suite 500
San Antonio, Texas XXXXX-XXXX
210/731-6300
210/731-6499 (fax)
Email: ldw@ball-weed.com
mac@ball-weed.com
Counsel for Global Limo, Inc.
Craig Vittitoe
Adams & Graham, L.L.P.
222 East Van Buren, West Tower
Harlingen, Texas 78550
956/428-7495
956/428-2954 (fax)
Email: CHVittitoe@adamsgraham.com
Counsel for Global Charter Services,
Ltd. d/b/a The BusBank
Charles Lyman
Barker, Lyman, Twining, Weiberg & Ferrell,
PC
1221 McKinney Street, Suite 3600
Houston, Texas 77010
713/759-1990
713/652-1990 (fax)
Email: clyman@barkerlyman.com
Counsel for Century Services d/b/a Century
McMynn Leasing a/k/a RNJ
McMynn Leasing